Oliver, Chief Judge:
The appeals for reappraiseraent listed in-schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated as follows between counsel for plaintiff and the Assistant Attorney General for the United States, concerning the merchandise referred to herein:
1) That the issues in these cases are the same in all material respects as in US v. Frank P. Dow Co., Inc., RD 7915, relating to so-called picture frames and pictures, and that the record in that case may be incorporated herein.
2) That at the time of exportation to the United States there was, as defined in section 402 (d), Tariff Act of 1930, an export value in the country of exportation, but no higher foreign value as defined in section 402 (c), and that the export value-for the involved articles is 35 Mexican pesos for single portraits and 55 Mexican pesos for double portraits, packing included, plus 3.3 percent.
3) That these cases may be submitted on the foregoing stipulation.
On tbe agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were 35 Mexican pesos for single portraits and 55 Mexican pesos for double portraits, packing included, plus 3.3 per centum. Insofar as the appeals relate to all other merchandise they are dismissed.
Judgment will be rendered accordingly.